Citation Nr: 1106852	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-13 791 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia.  In August 2007, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge (VLJ) in a video conference hearing in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal was remanded in August 2007 so that, among other 
reasons, the Veteran could be afforded a VA examination to assess 
the existence and etiology of his claimed bilateral hearing loss 
and tinnitus.  This examination was conducted in January 2010.  
Unfortunately, a review of the examination report reveals the 
opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Specifically, the examiner indicated that the Veteran's bilateral 
hearing loss and tinnitus were not related to service, but relied 
upon a normal hearing examination at service enlistment and 
separation, which is an insufficient basis for a negative 
opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and medically sound reasoning for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  Therefore, the Board 
requires that the claims file be returned to the January 2010 VA 
examiner for an opinion as to whether the Veteran's bilateral 
hearing loss and tinnitus are at least as likely as not related 
to his reported in-service noise exposure.

Further, in an October 2007 statement, the Veteran reported that 
he had been informed that his bilateral hearing loss and tinnitus 
could have been caused or aggravated by his service-connected 
diabetes mellitus.  No opinion was offered with respect to this 
particular theory of entitlement.  Therefore, the VA examiner 
should also be requested to opine as to the question of service 
connection for bilateral hearing loss and tinnitus on a secondary 
basis.  

Finally, given the fact that the question of secondary service 
connection has been raised, the Board finds that the Veteran 
should be notified of the evidentiary requirements of a secondary 
service connection claim, in accordance with Allen v. Brown, 7 
Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.	Send a notice of the evidence required to 
substantiate a claim for secondary service 
connection, i.e., that the Veteran's 
claimed bilateral hearing loss and 
tinnitus were incurred or aggravated 
beyond normal progression as a result of 
his service-connected diabetes mellitus, 
in accordance with Allen.

2.	Request that the January 2010 VA examiner, 
or another equally qualified audiologist 
if he is unavailable, provide an opinion 
as to the following:

a.	While audiometric test results in 
service were within normal limits, 
(i) is any current bilateral hearing 
loss at least as likely as not 
etiologically related to inservice 
noise exposure (i.e., did inservice 
noise exposure cause a latent onset 
or progressive loss of hearing over 
the years); and (ii) disregarding 
that complaints of tinnitus are not 
documented in the service treatment 
records, is any current tinnitus at 
least as likely as not etiologically 
related to inservice noise exposure 
(i.e., is the Veteran's complaint of 
tinnitus consistent with his 
inservice noise exposure).  If the 
examiner is of the opinion that the 
tinnitus is a symptom of hearing 
loss, then the examiner should so 
expressly state.  

b.	Is it at least as likely as not that 
the Veteran's claimed bilateral 
hearing loss and tinnitus are (i) 
caused or (ii) aggravated (increased 
in severity beyond their normal 
progression) as a result of his 
service-connected diabetes mellitus? 

The claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.

A rationale for any opinion advanced 
should be provided.  If the VA examiner is 
of the opinion that an opinion cannot be 
provided without resorting to speculation 
then he/she must provide a detailed 
medical explanation as to why this is so.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
January 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


